DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a limitation ‘prior to solid state bonding, the first interlayer portion is formed of a first mixture having a higher concentration of a first material than a second material, and the second interlayer is formed of a second mixture having a higher concentration of the second material than the first material. 
New claim 21 requires a limitation of ‘the backing plate made from Al or Cu alloys and the sputter target made from W’, with dependent claims 22 and 23 respectively requiring a limitation of ‘the sputtering target is formed from a sputtering target material and a coefficient of thermal expansion of the first interlayer portion is within 500% (for claim 22) or 300% (for claim 23) of a coefficient of thermal expansion of the sputtering target material, and wherein the backing plate is formed from a backing plate material and a coefficient of thermal expansion of the second interlayer portion is within 500% (for claim 22) or 300% (for claim 23) of a coefficient of thermal expansion of the backing plate material’. There is no support in the Specification for the combination of limitations of claim 21 with claim 22 or claim 23.
New claim 27 requires a specific limitation of “the sputtering target is formed from a sputtering target material and the backing plate is formed from a backing plate material, and wherein the coefficient of thermal expansion of the first interlayer portion is more similar to a coefficient of thermal expansion of the sputtering target material than a coefficient of thermal expansion of the backing plate material and the coefficient of thermal expansion of the second interlayer portion is more similar to the coefficient of thermal expansion of the backing plate material than the coefficient of thermal expansion of the sputtering target material” There is no support in the Specification for this specific limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 27 requires “the coefficient of thermal expansion of the first interlayer portion is more similar to a coefficient of thermal expansion of the sputtering target material than a coefficient of thermal expansion of the backing plate material and the coefficient of thermal expansion of the second interlayer portion is more similar to the coefficient of thermal expansion of the backing plate material than the coefficient of thermal expansion of the sputtering target material”. It is unclear as what defines or encompasses ‘more similar’ materials, e.g. are the materials in the same periodic group? Have a CTE within a certain range? Have a certain atomic weight? Etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent No. 6,619,537), as evidenced by ASM Material Data sheet and www.wikipedia.org, in view of Bolcavage et al (US Patent No. 6,579,431).
With respect to claims 1 and 7, Zhang discloses in fig. 1 a sputter target assembly [10] comprising a sputter target [12] with a first mating surface (i.e. rear surface) [14], a backing plate [16] with a second mating surface (i.e. front surface) [18], and an interlayer [20] extending between the sputter target [12] and backing plate [16] (abstract; col. 4, lines 34-53). Fig. 1 further depicts the interlayer [20] comprises a first intermediate (i.e. interlayer) portion [22] bonded directly to the rear surface [14] of the sputter target [12] via diffusion bond from hot isostatic pressing, and a second intermediate (i.e. interlayer) portion [24] bonded directly to the front surface [18] of the backing plate [16] via diffusion bond from hot isostatic pressing (abstract; col. 4, lines 59-65), with the ‘diffusion bond from hot isostatic pressing’ being a ‘solid state’ bond as defined at para 0096 of Applicant’s published Specification. Zhang further discloses the sputter target [12] comprises Cu such as 6N (99.9999%) Cu or a Cu alloy, the backing plate [16] comprises an Al or Cu alloy such as Al 6061, and the interlayer [20] comprises Ni-Cr (col. 4, lines 40-46), wherein the Al 6061 comprises 95.85-98.56% Al, 0.15-0.40% Cu, and 0.04-0.35% Cr as evidenced by ASM Material Data sheet and www.wikipedia.org (see attached PTO-892).
However Zhang is limited in that while the interlayer [20] comprises Ni-Cr, a concentration of Cr is not suggested.

It would have been obvious to one of ordinary skill in the art to incorporate 1% Cr as taught by Bolcavage as the concentration of Cr in the Ni-Cr of the interlayer of Zhang, since Zhang fails to specify the concentration of Cr, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Bolcavage has shown success in using 1% Cr in a Ni-Cr interlayer to form a sputter target assembly.
 In summary, the combination of references Zhang and Bolcavage teaches the following: 
1) Zhang teaches the sputter target [12] comprises 6N (99.9999%) Cu, the backing plate [16] comprises Al 6061, and the interlayer [20] comprises Ni-1%Cr (the 1%Cr from Bolcavage) (col. 4, lines 40-46), wherein the Al 6061 comprises 95.85-98.56% Al, 0.15-0.40% Cu, and 0.04-0.35% Cr as evidenced by ASM Material Data sheet and www.wikipedia.org (see attached PTO-892); and
2) the first interlayer portion [22] is a first intermetallic phase (i.e. first mixture) formed by interdiffusion during mating between the interlayer [20] and sputter target [12], while the second interlayer portion [24] is a second intermetallic phase (i.e. second mixture) formed by interdiffusion during mating between the interlayer [20] and sputter target [12] (col. 3, lines 44-53; col. 4, lines 54-65), resulting in the first mixture comprising the Ni-1%Cr from the interlayer [20] and 99.9999% Cu from the sputter target [12], and the second mixture comprising the Ni-1%Cr from the interlayer [20] and 95.85-98.56% Al, 0.15-0.40% Cu, and 0.04-0.35% Cr from the backing plate [16].
Therefore according to 1) and 2) above, one of ordinary skill would either expect, or find obvious, the following:
the first mixture of the first interlayer portion [22] has a higher concentration of Cu (i.e. first material) than Cr (i.e. second material) due to the 99.9999% Cu of the sputter target [12] interdiffusing with the 1%Cr of the interlayer [20]; and
the second mixture of the second interlayer portion [24] has a higher concentration of the Cr (i.e. second material) than the Cu (i.e. first material) due to the 0.35% Cr and 0.15% Cu in the Al 6061 of the backing plate [16] interdiffusing with 1%Cr of the interlayer [20].
Thus the first material (i.e. Cu) and second material (i.e. Cr) are present in each of the first and second interlayer portions [22],[24] that form the interlayer [20].
With respect to claim 2, the combination of references Zhang and Bolcavage has Zhang teaching in fig. 1 the interlayer [20] comprises a middle (i.e. third) interlayer claim 1, the axis being perpendicular to the rear surface [14] of the sputter target [12] and extending through the sputter target [12] to the backing plate [16].
With respect to claim 3, modified Zhang further discloses the interlayer [20] has a property gradient of material composition and/or material component as discussed above in the rejection of claim 1.
With respect to claim 5, modified Zhang further discloses the sputter target [12] is composed of 6N Cu, and the first interlayer portion [22] is composed of 6N Cu and Ni-1%Cr (the 1%Cr from Bolcavage) (col. 4, lines 40-46), as discussed above in the rejection of claim 1. Thus a coefficient of thermal expansion (CTE) of the sputter target [12] is considered to be within 500% of a CTE of the first interlayer [22] since both are composed of similar materials.
With respect to claim 6, modified Zhang further discloses the backing plate [16] is composed of Al 6061 which has a CTE of ~24 as evidenced by the ASM Material Data sheet, and the second interlayer portion [24] is composed of the Al 6061 and Ni-Cr1% (the 1%Cr from Bolcavage) (col. 4, lines 40-46-67) as discussed above in the rejection of claim 1. Thus the CTE of the backing plate [16] is considered to be within 500% of a CTE of the second interlayer [24] since both are composed of similar materials.
With respect to claim 8, modified Zhang further discloses the interlayer [20] comprises a third material of Ni (col. 4, lines 45-46).
With respect to claims 9 and 10, modified Zhang further discloses the interlayer [20] comprises a third material of Ni (col. 4, lines 40-46), wherein the first interlayer portion [22] has either a higher or lower concentration of the third material than the second interlayer portion [24] since concentration is dependent on whether the sputter target assembly [10] is manufactured using uniform heating during the hot isostatic pressing, or increased temperature to either a side of the sputter target [12] or backing plate [16] during the hot isostatic pressing (col. 5, lines 36-67), with increased temperature expectantly resulting in increased interdiffusion between the sputter target [12]/first interlayer portion [22] or backing plate [16]/second interlayer portion [24]. In addition it has been held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical, since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
With respect to claims 24 and 25, as discussed above in claim 1, the combination of references Zhang and Bolcavage teaches the first and second interlayer portions [22],[24] having different concentrations of the first and second materials, and thus have different CTEs due to the different concentrations, which results in the CTE of first interlayer portion [22] being either lower or higher than the CTE of the second interlayer portion [24].
With respect to claim 26, modified Zhang further discloses the sputter target [12] is 6N (99.9999%) Cu and the backing plate [16] comprises Al 6061 (col. 4, lines 40-
With respect to claim 27, as discussed above for claim 1, the combination of Zhang and Bolcavage teaches the sputter target [12], backing plate [16], and first and second interlayer portions [22],[24] have CTEs, wherein the CTE of the sputter target [12] and first interlayer portion [22] is considered to be more similar than the CTE of the backing plate [16], and the CTE of the backing plate [16] and second interlayer portion [24] is considered to be more similar than the CTE of the sputter target [12].
With respect to claim 28, modified Zhang further discloses the interlayer [20] comprises the third interlayer portion [26] composed primarily of the Ni-1%Cr alloy (the 1%Cr from Bolcavage) between the first and second interlayer portions [22],[24], thereby forming a gradient concentration of less Ni from the first interlayer [22] to the third interlayer portion [26] and more Ni from the third interlayer portion [26] to the second interlayer portion [24], resulting in a gradient CTE (from gradient concentrations of Ni) in direction from the first interlayer portion [22] to the third interlayer portion [26] to the second interlayer portion [24].
With respect to claims 29 and 30, modified Zhang further discloses the sputter target [12] is 6N (99.9999%) Cu and the backing plate [16] comprises Al 6061 (col. 4, lines 40-46), wherein Cu has the CTE of ~16.7 and Al 6051 has the CTE of ~24 as evidenced by the ASM Material Data sheet, with the first interlayer portion [22] having more Cu from the sputter target [12] than the second interlayer portion [24], and the second interlayer portion [24] having more Al than the first interlayer portion [22], resulting in the CTE of the first interlayer portion [22] being lower than the CTE of the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent No. 6,619,537), as evidenced by ASM Material Data sheet and www.wikipedia.org, and Bolcavage et al (US Patent No. 6,579,431), as applied to claim 1 above, and further in view of Kuriyama et al (US Patent No. 6,732,909).
With respect to claim 4, the combination of references Zhang and Bolcavage is cited as discussed for claim 1. However the combination of references is limited in that while Zhang teaches the interlayer [20] has a preferred thickness of 1-100 microns (0.001-0.1 mm) in addition to other thicknesses (col. 5, lines 20-27), and Bolcavage teaches the interlayer of Ni-1%Cr is a foil of about 10-30 microns (abstract; 49-56), the other thicknesses are not specifically suggested.

It would have been obvious to one of ordinary skill in the art to incorporate a maximum thickness of up to 1 mm taught by Kuriyama for a maximum thickness of the interlayer of the combination of references, since the combination of references fails to specify a particular maximum thickness other than a preferred thickness, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kuriyama has shown overlapping preferred thicknesses 10-100 microns with the combination of references, and a maximum thickness for the interlayer to diffusion bond a backing plate to a sputter target.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent No. 6,619,537), as evidenced by ASM Material Data sheet and www.wikipedia.org, and Bolcavage et al (US Patent No. 6,579,431), as applied to claim 1 above, and further in view of Suzuki et al (US 2015/0197848).
With respect to claim 21, the combination of references Zhang and Bolcavage is cited as discussed for claim 1. However the combination of references is limited in that while Zhang teaches the backing plate [16] is made from Al and/or Cu alloys and the sputter target [12] is made from Cu or Cu alloy (col. 4, lines 40-43), materials of the Cu alloy for the sputter target [12] are not specified.
Suzuki teaches a sputter target comprising copper, tungsten, and alloys thereof bonded to a backing plate of Cu or Al alloys in order to provide a sputter target-backing 
It would have been obvious to one of ordinary skill in the art to have the Cu alloy of the combination of references be Cu-W as taught by Suzuki to gain the advantages of allowing for sputter depositing onto 450 mm wafers while having an amount of warpage during the sputter depositing of less than 4 mm.
With respect to claims 22 and 23, the combination of Zhang, Bolcavage, and Suzuki has Zhang and Suzuki teaching the sputter target [12] is composed of Cu-W, and the first interlayer portion [22] is composed of Cu and Ni-1%Cr (the 1%Cr from Bolcavage) (col. 4, lines 40-46), as discussed above in the rejection of claims 1 and 21. Thus a coefficient of thermal expansion (CTE) of the sputter target [12] is considered to be within 300% of a CTE of the first interlayer [22] since both are composed of similar materials. The combination of references also has Zhang and Suzuki teaching the backing plate [16] is composed of Al 6061 which has a CTE of ~24 as evidenced by the ASM Material Data sheet, and the second interlayer portion [24] is composed of the Al 6061 and Ni-Cr1% (the 1%Cr from Bolcavage) (col. 4, lines 40-67) as discussed above in the rejection of claims 1 and 21. Thus the CTE of the backing plate [16] is considered to be within 300% of a CTE of the second interlayer [24] since both are composed of similar materials.

Response to Arguments
Applicant’s Remarks on p. 6-8 filed 11/3/2021 are addressed below.

112 Rejections
Claim 1 has been amended by deleting the previous rejected subject matter; this previous 1st paragraph rejection is withdrawn.

103 Rejections
Applicant's arguments on p. 6-7 with respect to amended claim 1 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations of “prior to solid state bonding” which have been addressed in the rejection above in view of Zhang and Bolcavage.
Applicant’s arguments on p. 7 with respect to new claims 21-23 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.
Applicant's arguments on p. 7-8 with respect to new claims 24-30 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations which have been addressed in the rejections above. In addition is noted that features upon which Applicant relies (i.e. specific materials of Al or Cu alloys for the backing plate with tungsten for the sputter target; diffusion bonded sputter target and backing plate) are not presently recited in rejected new claims 24-30. Although the claimed are interpreted in light of the Specification, limitations from the Specification are not read into the claims (MPEP 2145, Section VI).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794